     Case 2:20-cr-00209-PSG Document 25 Filed 05/29/20 Page 1 of 2 Page ID #:79




1     AMY M. KARLIN (Bar No. 150016)
      Interim Federal Public Defender
2     LISA SHINAR LABARRE (Bar No. 246429)
      Deputy Federal Public Defender
3     321 East 2nd Street
      Los Angeles, California 90012-4202
4     Telephone: (213) 894-2854
      Facsimile: (213) 894-0081
5
      Attorneys for Defendant
6     EDUARDO MORENO
7
8
                                UNITED STATES DISTRICT COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10
                                      WESTERN DIVISION
11
12
      UNITED STATES OF AMERICA,                        CR No, 20-209-PSG
13
                   Plaintiff,                          DEFENDANT EDUARDO
14                                                     MORENO’S WAIVER OF
            v.                                         ARRAIGNMENT PURSUANT TO
15                                                     FED. R. CRIM. P. 10(b)
      EDUARDO MORENO,
16                                                     Hearing Date: June 1, 2020
                   Defendant.                          Hearing Time: 11:00 a.m.
17
                                                       [Proposed Order Concurrently Filed]
18
19          Defendant Eduardo Moreno, by and through his counsel of record, Deputy
20    Federal Public Defender Lisa Shinar LaBarre, hereby files this waiver of arraignment
21    pursuant to Federal Rule of Criminal Procedure 10(b).
22          By her signature below, defense counsel certifies that defendant has received a
23    copy of the information filed in this case; that defendant knows and understands the
24    accusations against him, and, that defendant is aware that he is entitled to be arraigned
25    in open court. Defense counsel further certifies that defendant waives his right to be
26    present in open court for arraignment, the right to a reading of the information or the
27    stating of the substance of the charge in open court, and that defendant enters a plea of
28
                                                   1
     Case 2:20-cr-00209-PSG Document 25 Filed 05/29/20 Page 2 of 2 Page ID #:80




1     Not Guilty.
2           Lastly, defense counsel certifies that defendant, having been advised of his
3     rights, waives prosecution by indictment and consents that the proceedings may be by
4     information rather than indictment. Counsel is concurrently filing Form CR-57 with
5     this application.
6           Prior to filing, defense counsel provided the government a copy of this notice.
7     Defense counsel certifies that the government does not object to defendant’s waiver.
8           Defendant respectfully requests that the Court accept this waiver, issue the
9     concurrently filed proposed order, and take the post-indictment arraignment hearing,
10    currently set for June 1, 2020 off calendar.
11
                                             Respectfully submitted,
12                                           AMY M. KARLIN
13                                           Interim Federal Public Defender

14
15    DATED: May 29, 2020                    By
                                             LISA SHINAR LABARRE
16                                           Deputy Federal Public Defender
                                             Attorney for Eduardo Moreno
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
